       Case 1:19-cv-01548-LPS Document 230 Filed 02/11/20 Page 1 of 3 PageID #: 2578


                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                       LLP
                                               ONE RODNEY SQUARE
                                                                                                      FIRM/AFFILIATE OFFICES
                                                  P.O. BOX 636                                                 -----------
                                                                                                             BOSTON
                                       WILMINGTON, DELAWARE 19899-0636                                      CHICAGO
                                                            ________                                        HOUSTON
                                                                                                          LOS ANGELES
                                                    TEL: (302) 651-3000                                     NEW YORK
                                                    FAX: (302) 651-3001                                    PALO ALTO
                                                                                                           WILMINGTON
                                                      www.skadden.com                                          -----------
   DIRECT DIAL                                                                                                 BEIJING
302-651-3124                                                                                                 BRUSSELS
   DIRECT FAX                                                                                               FRANKFURT
302-574-3124                                                                                                HONG KONG
                                                                                                              LONDON
   EMAIL ADDRESS
                                                                                                              MOSCOW
Joseph.Larkin@SKADDEN.COM                                                                                      MUNICH
                                                                                                                PARIS
                                                                                                            SÃO PAULO
                                                                                                               SEOUL
                                                                                                             SHANGHAI
                                                                       February 11, 2020                    SINGAPORE
                                                                                                                TOKYO
                                                                                                              TORONTO




                    The Honorable Leonard P. Stark, Chief Judge
                    United States District Court for the District of Delaware
                    J. Caleb Boggs Federal Building
                    844 N. King Street
                    Unit 26, Room 6124
                    Wilmington, DE 19801-3555

                                         RE:     United States of America v. Sabre Corp., et al.,
                                                 No.: 19-cv-01548-LPS (D. Del.)

                   Dear Chief Judge Stark:

                           We write in response to the Court's Order dated February 10, 2020 directing
                   the parties to advise the Court of whether they believe there are any implications of
                   the CMA's provisional findings (the "Provisional Findings") concerning the proposed
                   Transaction, including whether the Provisional Findings should affect the Court's
                   timeline for issuing its decision.

                          Defendants' Position

                          Defendants have reviewed the CMA's Provisional Findings, and based on
                   consultation with UK counsel, Defendants believe that the CMA’s Provisional
                   Findings do not have implications for the issues in the case before the Court and that
                   the provisional findings should not affect the Court’s timeline for issuing its
                   decision.
Case 1:19-cv-01548-LPS Document 230 Filed 02/11/20 Page 2 of 3 PageID #: 2579

     The Honorable Leonard P. Stark, Chief Judge
     February 11, 2020
     Page 2



              First, with respect to any substantive impact on this case, the Provisional
     Findings do not impact this Court’s consideration of the DOJ’s challenge to the
     merger for at least two reasons. The Provisional Findings only represent the CMA’s
     interim views on the Transaction under UK law, and the CMA can change its views
     between the Provisional Findings and its Final Report. As it represents the CMA's
     provisional views, the Provisional Findings do not prejudge the final outcome and do
     not speak to the issues of US law that are the subject of our trial. Shortly following
     publication of the provisional findings, the CMA will disclose the evidence on which
     it has based its preliminary views. At that point, the parties will have an opportunity
     to respond, and the “[t]he CMA will consider all responses it receives, and whether
     the provisional findings should be altered in the light of these.” (See, Mergers:
     Guidance on the CMA’s jurisdiction and procedure (January 2014) (“CMA
     Guidelines”)). In addition to receiving the parties’ responses to the Provisional
     Findings, the CMA will also conduct a hearing before reaching a final decision and
     issuing a Final Report. The CMA's final decision may then be subject to judicial
     challenge.

             Second, with respect to timing, Defendants do not believe the CMA’s
     Provisional Findings should have any impact on the timeline for issuing a decision in
     this case. The CMA's timetable for issuing a final decision remains unchanged from
     what Defendants previously communicated to the Court. The final decision and
     published Final Report from the CMA is not expected until April 12, 2020, more
     than two months from today. Defendants believe that the CMA review may benefit
     from the Court's opinion in this case, depending on the timing of the Court's
     decision. The parties intend to continue to pursue the Transaction, which has a
     termination date of April 30, 2020.

            Plaintiff's Position

             The United States agrees with Defendants that there are no implications of
     the CMA’s findings at this time. The CMA has provisionally determined to block
     this transaction. If the CMA affirms its provisional decision on April 12, that would
     prevent the Defendants from consummating the merger either permanently or during
     the pendency of any appeal. In no event should this Court’s timing be driven by the
     CMA’s April 12 decision date.
Case 1:19-cv-01548-LPS Document 230 Filed 02/11/20 Page 3 of 3 PageID #: 2580

     The Honorable Leonard P. Stark, Chief Judge
     February 11, 2020
     Page 3




                                                Respectfully submitted,

                                                /s/ Joseph O. Larkin

                                                Joseph O. Larkin
                                                SKADDEN, ARPS, SLATE,
                                                 MEAGHER & FLOM LLP
                                                920 N. King Street
                                                P.O. Box 636
                                                Wilmington, Delaware 19899
                                                Tel.: (302) 651-3000
                                                Email: joseph.larkin@skadden.com

                                                Attorney for Defendants Sabre
                                                Corporation and Sabre GLBL Inc.

     cc:    Clerk of Court (by hand delivery)
            All Counsel of Record via CM/ECF
